DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 01/11/2021 has been entered and fully considered.
Claims 7, 11, and 22-24 have been canceled.
Claims 1-6, 8-10, 12-21, and 25 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of KR10-2020-0048305 filed 04/21/2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/11/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dreier et al. (USPGPub 2020/0059613).	As per claim 16, Dreier discloses an electronic device configured to control a host vehicle, the electronic device comprising:	 an image sensor configured to photograph a surrounding environment of the host vehicle (see at least paragraph 0048; wherein the optoelectronics of the camera device 2 are designed to capture an image sequence 7 of the surrounding area); and 	a processor configured to perform an image processing operation based on a first image captured by the image sensor, and control the host vehicle based on the processing result (see at least paragraph 0055; wherein one driver assistance function on the basis of the target objects evaluated by the image evaluation apparatus), 	wherein the processor is configured to select an operation parameter of an image processing operation based on driving information about the host vehicle or information about the surrounding environment of the host vehicle, and perform the image processing operation according to the selected operation parameter (see at least paragraph 0063; wherein it is possible for the image size and/or location of the respective image 3 to be output in high resolution within the total available image sensor capturing surface to be specified as a function of the vehicle speed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8-10, 13-15, and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dreier et al. (USPGPub 2020/0059613) in view of Yamanaka et al. (USPGPub 2021/0400241).	As per claim 1, Dreier discloses an electronic device configured to control a host vehicle, the electronic device comprising: 	an image sensor configured to photograph a surrounding environment of the host vehicle (see at least paragraph 0048; wherein the optoelectronics of the camera device 2 are designed to capture an image sequence 7 of the surrounding area); and 	a processor configured to perform an image processing operation based on a first image captured by the image sensor, and control the host vehicle based on the processing result (see at least paragraph 0055; wherein one driver assistance function on the basis of the target objects evaluated by the image evaluation apparatus), 	wherein the processor determines whether to use a high speed performance of the image processing operation based on a speed of the host vehicle (see at least paragraph 0063; wherein it is possible for the image size and/or location of the respective image 3 to be output in high resolution within the total available image sensor capturing surface to be specified as a function of the vehicle speed). Dreier does not explicitly mention the electronic device is configured such that: when the high speed performance is not used, the processor performs the image processing operation by using a first image processing module, and when the high speed performance is used, the processor performs the image processing operation by using a second image processing module having less data throughput than the first image processing module.	However Yamanaka does disclose:	the electronic device is configured such that: when the high speed performance is not used, the processor performs the image processing operation by using a first image processing module (see at least paragraph 0143; wherein when the vehicle 10 is traveling backward at the low speed, an RV image is displayed at a higher resolution and at a higher frame rate, compared to when the vehicle 10 is traveling backward at the high speed or the medium speed), and 	when the high speed performance is used, the processor performs the image processing operation by using a second image processing module having less data throughput than the first image processing module (see at least paragraph 0143; wherein when the vehicle 10 is traveling backward at the low speed, an RV image is displayed at a higher resolution and at a higher frame rate, compared to when the vehicle 10 is traveling backward at the high speed or the medium speed).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Yamanaka with the teachings as in Dreier. The motivation for doing so would have been to suppress an increase in costs, see Yamanaka abstract.	As per claim 2, Yamanaka discloses wherein the processor determines to use the high speed performance when the speed of the host vehicle is greater than or equal to a first threshold speed (see at least paragraph 0148; wherein high speed that is a speed equal to or greater than the first threshold for speed), and the processor determines to not use the high speed performance when the speed of the host vehicle is less than the first threshold speed (see at least paragraph 0139; wherein low speed that is a speed that is less than the second threshold less than the first threshold).	As per claim 3, Dreier discloses wherein the first image processing module and the second image processing module are configured to extract a region of interest (ROI) from the first image, generate a plurality of pyramid images having different scales from each other based on the extracted ROI, and perform an object detection operation on the generated plurality of pyramid images (see at least paragraph 0033; wherein a hierarchy, also known as a pyramid structure, of images of differing resolution is, in each case, preferably calculated from the high-resolution and resolution-reduced images of the output image sequence. For example, at least three images with a resolution are provided, which resolution is in each case lowered by a half, from the high-resolution and resolution-reduced images of the output image sequence. In particular, the lowest-resolution image of the image output in each case is scanned first by the image evaluation apparatus to recognize objects, in order to keep the computational cost as low as possible. If a target object is recognized by the image evaluation apparatus in the lowest-resolution image, recourse is preferably had to the next-highest resolution representation, in order to validate the object recognition in particular).	As per claim 6, Dreier discloses wherein the first image processing module is configured to generate M (M is a positive integer) pyramid images, and the second image processing module is configured to generate Y (Y is a positive integer less than M) pyramid images (see at least paragraph 0024; wherein at least three images, in particular at least two high-resolution and one resolution-reduced image are to be output per processing cycle…see at least paragraph 0033; wherein a hierarchy, also known as a pyramid structure, of images of differing resolution is, in each case, preferably calculated from the high-resolution and resolution-reduced images of the output image sequence).	As per claim 8, Dreier discloses wherein the processor is configured to determine whether the high speed performance is required by additionally considering information about the surrounding environment of the host vehicle (see at least paragraph 0063; wherein it is possible for the image size and/or location of the respective image 3 to be output in high resolution within the total available image sensor capturing surface to be specified as a function of the vehicle speed, the steer angle, the transport area lying ahead and/or the category of road on which the driver's own vehicle 1 is currently located).	As per claim 9, Dreier discloses wherein the processor is configured to determine whether to use the high speed performance of the image processing operation based on the information about the surrounding environment of the host vehicle when the speed of the host vehicle is less than a first threshold speed (see at least paragraph 0064; wherein as the vehicle speed increases, an increasing resolution is likewise required in the central image portion, e.g. for the early evaluation of the traffic signs and/or of the course of the lane, the image area of interest 5 is preferably placed on a central image portion 9, for example in the event of a speed limit of e.g. 100 km/h being exceeded. Due to the fact that, at lower speeds, at least a sufficient resolution is to be ensured in the peripheral image portion 10 for early cross traffic and/or traffic light recognition, the image area of interest 5 is placed on a peripheral image portion 10, for example in the event of a speed limit of e.g. 30 km/h being fallen short of, specifically if the vehicle is stationary).	As per claim 10, Dreier discloses wherein the information about the surrounding environment of the host vehicle comprises at least one of information about speed, acceleration, a moving distance, and a location of an object located near the host vehicle and information about a normal speed or a speed limit of a road on which the host vehicle moves (see at least paragraph 0064; wherein as the vehicle speed increases, an increasing resolution is likewise required in the central image portion, e.g. for the early evaluation of the traffic signs and/or of the course of the lane, the image area of interest 5 is preferably placed on a central image portion 9, for example in the event of a speed limit of e.g. 100 km/h being exceeded. Due to the fact that, at lower speeds, at least a sufficient resolution is to be ensured in the peripheral image portion 10 for early cross traffic and/or traffic light recognition, the image area of interest 5 is placed on a peripheral image portion 10, for example in the event of a speed limit of e.g. 30 km/h being fallen short of, specifically if the vehicle is stationary).	As per claim 13, Dreier discloses wherein the processor is configured to determine to use the high speed performance of the image processing operation when the normal speed or the speed limit of the road on which the host vehicle moves is greater than or equal to a second threshold speed (see at least paragraph 0064; wherein as the vehicle speed increases, an increasing resolution is likewise required in the central image portion, e.g. for the early evaluation of the traffic signs and/or of the course of the lane, the image area of interest 5 is preferably placed on a central image portion 9, for example in the event of a speed limit of e.g. 100 km/h being exceeded. Due to the fact that, at lower speeds, at least a sufficient resolution is to be ensured in the peripheral image portion 10 for early cross traffic and/or traffic light recognition, the image area of interest 5 is placed on a peripheral image portion 10, for example in the event of a speed limit of e.g. 30 km/h being fallen short of, specifically if the vehicle is stationary).	As per claim 14, Dreier discloses wherein the processor is configured to perform the image processing operation on a preset number of continuous images captured by the image sensor (see at least paragraph 0008; wherein the camera device comprises optoelectronics which are designed to capture an image sequence of the surrounding area. The image sequence preferably comprises at least two, in particular at least five, specifically at least 20 successively captured images) by using the second image processing module, when the high speed performance is required, and the continuous images comprise the first image (see at least paragraph 0019; wherein the image capturing sensor is designed to capture the image sequence with, in particular, exclusively high-resolution images).	As per claim 15, Dreier discloses wherein the processor is configured to perform the image processing operation by alternately applying the second image processing module and the first image processing module on a preset number of continuous images captured by the image sensor (see at least paragraph 0008; wherein the camera device comprises optoelectronics which are designed to capture an image sequence of the surrounding area. The image sequence preferably comprises at least two, in particular at least five, specifically at least 20 successively captured images), when the high speed performance is used (see at least paragraph 0019; wherein the image capturing sensor is designed to capture the image sequence with, in particular, exclusively high-resolution images).	As per claim 25, Dreier discloses an operating method of an electronic device configured to control a host vehicle, the method comprising: 	obtaining a first image of a surrounding environment of the host vehicle (see at least paragraph 0048; wherein the optoelectronics of the camera device 2 are designed to capture an image sequence 7 of the surrounding area);  	obtaining speed information about the host vehicle (see at least paragraph 0063; wherein image sensor capturing surface to be specified as a function of the vehicle speed);	controlling the host vehicle based on the processing result of the first image (see at least paragraph 0055; wherein one driver assistance function on the basis of the target objects evaluated by the image evaluation apparatus). Dreier does not explicitly mention identifying whether a speed of the host vehicle is greater than or equal to a threshold speed; when the speed of the host vehicle is less than the threshold speed, processing the first image by using a first image processing method; and when the speed of the host vehicle is greater than or equal to the threshold speed, processing the first image by using a second image processing method having less data throughput than the first image processing method.	However Yamanaka does disclose:		identifying whether a speed of the host vehicle is greater than or equal to a threshold speed (see at least paragraph 0148; wherein high speed that is a speed equal to or greater than the first threshold for speed); 	when the speed of the host vehicle is less than the threshold speed, processing the first image by using a first image processing method (see at least paragraph 0143; wherein when the vehicle 10 is traveling backward at the low speed, an RV image is displayed at a higher resolution and at a higher frame rate, compared to when the vehicle 10 is traveling backward at the high speed or the medium speed); and	when the speed of the host vehicle is greater than or equal to the threshold speed, processing the first image by using a second image processing method having less data throughput than the first image processing method (see at least paragraph 0143; wherein when the vehicle 10 is traveling backward at the low speed, an RV image is displayed at a higher resolution and at a higher frame rate, compared to when the vehicle 10 is traveling backward at the high speed or the medium speed).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Yamanaka with the teachings as in Dreier. The motivation for doing so would have been to suppress an increase in costs, see Yamanaka abstract.

Claims 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dreier et al. (USPGPub 2020/0059613), in view of Yamanaka et al. (USPGPub 2021/0400241), and further in view of Wu et al. (USPGPub 2015/0043771).	As per claim 4, Dreier and Yamanaka do not explicitly mention wherein the second image processing module is configured to extract, from the first image, an ROI having a smaller size than the ROI extracted by the first image processing module.	However Wu does disclose:	wherein the second image processing module is configured to extract, from the first image, an ROI having a smaller size than the ROI extracted by the first image processing module (see at least paragraph 0028; wherein image 30 of a first defined ROI 34 (i.e., the smaller dashed box), a second defined ROI 36 (i.e., the larger dashed box), and a sub-region within first ROI 34 (i.e., the parallelogram) for an example site, in accordance with the disclosed embodiments. The parallelogram ROI 32 defines the entrance area of this particular parking lot).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Wu with the teachings as in Dreier and Yamanaka. The motivation for doing so would have been to improve a method aiming to provide higher-level information, see Wu paragraph 0004.	As per claim 5, Wu discloses wherein the second image processing module is configured to determine a road region of the first image based on vanishing point information, and extracts the determined road region as the ROI (Wu see at least paragraph 0028; wherein image 30 of a first defined ROI 34 (i.e., the smaller dashed box), a second defined ROI 36 (i.e., the larger dashed box), and a sub-region within first ROI 34 (i.e., the parallelogram) for an example site, in accordance with the disclosed embodiments. The parallelogram ROI 32 defines the entrance area of this particular parking lot).



Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dreier et al. (USPGPub 2020/0059613), in view of Yamanaka et al. (USPGPub 2021/0400241), and further in view of Schubert et al. (USPGPub 2018/0129888).	As per claim 12, Dreier and Yamanaka do not explicitly mention wherein the processor is configured to estimate a collision risk between the host vehicle and the object based on at least one of the speed, the acceleration, the moving distance, and the location of the object located near the host vehicle, and when the collision risk is estimated, determine that the high speed performance of the image processing operation is required.	However Schubert does disclose:	wherein the processor is configured to estimate a collision risk between the host vehicle and the object based on at least one of the speed, the acceleration, the moving distance, and the location of the object located near the host vehicle, and when the collision risk is estimated, determine that the high speed performance of the image processing operation is required (see at least paragraph 0120; wherein dynamically monitor an area around the display and show warning signs in critical situations, e.g., in response to determining that an observer vehicle approaching an intersection has ignored previous indications that an occluded vehicle is also approaching the intersection, e.g., by monitoring the speed of the observer vehicle, the system may display a brightly coloured, flashing “give way” sign to emphasize the potential collision risk to the observer. In some cases, a warning sign may be imposed on an image of an occluded object. For example, in cases where an occluded object is a pedestrian approaching an intersection, the display may include a high-resolution image of the pedestrian with a “give way” icon imposed on the pedestrian—indicating to an observer that they must yield to the pedestrian at the intersection).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Wu with the teachings as in Dreier and Yamanaka. The motivation for doing so would have been to avoid collisions, thus improving road, intersection or crossing safety, see Schubert paragraph 0027.


Claims 17 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dreier et al. (USPGPub 2020/0059613) in view of Eric et al. (USPGPub 2021/0201442).	As per claim 17, Dreier and Yamanaka do not explicitly mention wherein the processor is configured to determine a target latency of the image processing operation based on the driving information about the host vehicle or the information about the surrounding environment of the host vehicle, and select the operation parameter according to the determined target latency.	However Eric does disclose:	wherein the processor is configured to determine a target latency of the image processing operation based on the driving information about the host vehicle or the information about the surrounding environment of the host vehicle, and select the operation parameter according to the determined target latency (see at least paragraph 0010; wherein computing a latency compensation parameter for compensating a latency including a rendering processing latency of the rendering image based on tracking information that is at least one of first tracking information of a mobile body in which the head up display is mounted, a second tracking information of a viewer of the head up display, and a third tracking information of the real object).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Eric with the teachings as in Dreier. The motivation for doing so would have been to desire that such a position shift due to latency is minimized as far as possible, see Eric paragraph 0006.
	As per claim 21, Eric discloses further comprising a memory storing a plurality of image processing modules corresponding to a plurality of target latencies, wherein the processor is configured to select an image processing module corresponding to the target latency among the plurality of image processing modules, and perform the image processing operation by using the selected image processing module (Eric see at least paragraph 0010; wherein computing a latency compensation parameter for compensating a latency including a rendering processing latency of the rendering image based on tracking information that is at least one of first tracking information of a mobile body in which the head up display is mounted, a second tracking information of a viewer of the head up display, and a third tracking information of the real object; and generating a display image to be displayed in the display region by performing warp processing in which coordinate transformation is performed on the rendering image according to a curve of the display region, wherein, in the warp processing, latency compensation processing for compensating the position of the virtual object in the display region is performed based on the latency compensation parameter).


Allowable Subject Matter
Claim(s) 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the operation parameter has a size of a region of interest (ROI), wherein the processor is configured to select the size of the ROI corresponding to the determined target latency.	Claims 19-20 are also objected to by virtue of their dependency.



Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2022/0227285 – Provides light distribution controlling devices, vehicle lamp systems, and light distribution controlling methods and relates, in particular, to a light distribution controlling device, a vehicle lamp system, and a light distribution controlling method for use in, for example, an automobile. The present invention further relates to vehicle position detecting devices, vehicle lamp systems, and vehicle position detecting methods.	USPGPub 2022/0222936 – Provides a technical field of an external environment recognition device for use in an autonomous mobile object.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662